Title: To Thomas Jefferson from William Esenbeck, 11 January 1806
From: Esenbeck, William
To: Jefferson, Thomas


                        
                            City of Washington, Jany 11th 1806.
                        
                        The President of the United States is most humbly requested to order the Secretary of War, to furnish C William
                            Esenbeck, (the messenger of the Secretary of the Treasury) with 6 Six Indians for my assistance to hunt up all the Wild
                            Beasts round the City of Washington. I have loged some in the Bank, and cautioned all the Gentlemen there to keep them,
                            but they let them escape and now they will do all the Mischief against me; and especially a young scunk or Piss-Cat. if I
                            can not catch her I shall be undone for ever; but as she is an innocent young thing I sall soon have her and put her in
                            the Bank. In hopes the President of the U.S. will be pleased to grant me this Simple request I have the honour to be with
                            the greatest esteem 
                  Sir! Your most humble & obedt. Servant
                        
                            Wm. Esenbeck
                            
                        
                    